Citation Nr: 1811623	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel

INTRODUCTION

The Veteran served on active duty from July 1997 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing.  A transcript of the hearing is associated with the record.  In July 2017, the Board remanded the case for additional development and it now returns for further appellate review.   

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Pursuant to the Board's July 2017 remand directives, the AOJ obtained an addendum opinion in August 2017 addressing the etiology of the Veteran's sleep apnea.  At such time, the VA examiner opined that it was less likely than not that his sleep apnea had its onset during or is otherwise related to military service, to include his reported symptoms of snoring, lack of breathing, and excessive tiredness as witnessed by his wife and fellow service members.  The VA examiner noted there were no entries in service for evaluation of complaints suggestive of sleep apnea, and the Veteran denied it on examination at separation.  The VA examiner stated that witnessed accounts of observed sleeping were not adequate predictors of sleep apnea, as a diagnosis of sleep apnea required a sleep study.  The VA examiner also found it significant that physicians diagnosed sleep apnea 18 months after service and that the Veteran's weight at the time of that sleep study was significantly greater than in service.  Both advancing age and weight gain were risk factors in the development of sleep apnea, according to the VA examiner.

Upon review, the Board finds the VA examiner's opinion inadequate for adjudication purposes.  Specifically, the VA examiner based the negative opinion on the lack of a diagnosis during service, despite the numerous lay statements from his fellow service members and his wife that they witnessed his symptoms during active duty.  Lay persons are competent to provide evidence about observed symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Furthermore, the VA examiner did not address the Veteran's statement that he did not seek treatment for sleep apnea during service as he was unaware of such a disorder.  Finally, as an in-service diagnosis is not a requirement for establishing service connection, the VA examiner should discuss whether the Veteran's in-service symptoms were at least as likely as not indicative of the onset of sleep apnea, regardless of whether examination confirmed a diagnosis therein.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate, and consequently, remand is warranted for an addendum opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this regard, the Board acknowledges that, in an April 2017 statement, which was received in August 2017, the Veteran's treating physician's assistant opined that, after reviewing his extensive past medical records, it was more likely than not that his sleep apnea occurred during his military service.  However, such treatment provider did not offer a rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, such opinion is inadequate to establish service connection for sleep apnea.



Accordingly, the case is REMANDED for the following actions:

1.  Forward the record to an appropriate VA examiner other than the August 2017 examiner in order to render an opinion as to the nature and etiology of the Veteran's current sleep apnea.  A copy of this Remand must be made available to the examiner. The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Upon a review of the record, the new examiner is asked to respond to the following:  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current sleep apnea had its onset during, or is otherwise related to, his military service, to include his reported symptoms of snoring, lack of breathing, and excessive tiredness as witnessed by his wife and fellow service members during active service? 

In offering an opinion, the examiner should carefully consider the Veteran's report of what his wife witnessed during service as well as the lay statements offered by P.A. and J.I., as detailed in the July 2017 Remand, and the fact that sleep apnea was diagnosed by sleep study within 18 months of the Veteran's separation from service.  The examiner should also consider the Veteran's statement that he did not report symptoms related to sleep apnea during service because he did not know about the disorder.  The basis of a negative opinion may not be based solely on the lack of complaints/treatment/diagnoses in the Veteran's service treatment records.  A rationale for any opinion offered should be provided. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

